DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I in the reply filed on 01/11/2022 is acknowledged. Accordingly, claims 1, 3-12, 15, 17 and 20 are pending, wherein claims 1, 3-4, 11, 17 and 20 will be examined in this office action. 
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 is not ended with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “A storage medium”, as claimed in claim 20, does not fall within one of the four categories of patent eligible subject matter and thus is not patent eligible. A claim drawn to a computer readable storage medium, under the broadest reasonable interpretation, typically covers forms of transitory, propagating signals per se. Signals per se do not fall within one of the four statutory categories of invention and are therefore not eligible for patent protection. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p.2.
This rejection may be obviated by amending the claim to read on a “non-transitory” computer readable medium, or other appropriate language.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the “an image processing unit” and “an image distributing unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A thorough look into the specification discloses “An information processing system in another aspect is an information processing system including a computer that is capable of communicating with a user terminal and that executes software remotely operated from the user terminal, the information processing system including: an image processing unit that is configured to acquire an image of a window generated by the execution of the software; and an image distributing unit that is configured to display the image acquired by the image processing unit in a display region of a browser of the user terminal” [0011]. In combination with Fig. 1, the structure for “an image processing unit” and “an image distributing unit” are interpreted as generic computer with programs executing functions to acquire an image of a window and display the image acquired in a display region of a browser of the user terminal.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 4, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muklashy et al. [US20080068290], hereinafter Muklashy, in view of Xu et al. [US20190306561], hereinafter Xu.
Regarding claim 1, Muklashy discloses an information processing system including a computer that is capable of communicating with a user terminal and that executes software remotely operated from the user terminal (Fig. 1), the information processing system comprising: 
an image processing unit that is configured to acquire an image of a window generated by an execution of the software; and an image distributing unit that is configured to display the image acquired by the image processing unit in a display region of a browser of the user terminal (Figs. 1, 2A, 2B, 3A, 3B and 3C, Host computer 110).
However, Muklashy does not disclose wherein when a plurality of windows specified by the software are present, the image processing unit is configured to; determine, as a main window, a window having a largest size among the plurality of windows; set a region of the main window as an acquisition region for an image; change position coordinate of a sub-window such that the sub-window is located on an inner side of the main window; and acquire images of the main window and the sub-window in the acquisition region as one image after the change of the position coordinate of the sub-window.
Nevertheless, Xu teaches in a like invention, when a plurality of windows are present: determine, as a main window, a window having a largest size among the plurality of windows; set a region of the main window as an acquisition region for an image; change position coordinate of a sub-window such that the sub-window is located on an inner side of the main Optionally, when the plurality of video display windows on the display screen of the terminal device are displayed in a partially covered manner, the PiP mode is used as an example below for description. For example, the first video display window is a video display window occupying a largest display screen area of the terminal device (for example, the first video display window is displayed in full screen), and the second video display window at least partially suspends over the first video display window (or completely suspends over the first video display window). To be specific, the first channel content is played in the second video display window, and the second channel content is played in the first video display window, as shown in FIG. 9”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Muklashy, to have the PiP mode to arrange multiple windows generated by the host computer, as taught by Xu, in order to minimize the transmission cost to the user terminal by combining multiple windows into one image for transmission.
Regarding claim 3, the combination of Muklashy and Xu discloses the information processing system according to claim 1, wherein the software is configured to be remotely operable from the user terminal through the browser, and the software includes processing for requesting a computer, in which the software is installed, to display the window (Muklashy, Abstract, “presenting, by the viewer computing device to an end-user of the viewer computing device, a graphical user interface including means for selecting a configuration for displaying a window representing screen data of the plurality of host displays in the viewable area of the one or more displays of the viewer computing device”).
Regarding claim 4, the combination of Muklashy and Xu discloses the information processing system according to claim 1, wherein the information processing system is configured to change position coordinate of the sub-window to match a center of the sub-In the PiP mode, the second video display window is superimposed on the first video display window, and the user may randomly move, according to a requirement, a location at which the second video display window is superimposed on the first video display window”).
Regarding claims 17 and 20, please refer to the claim rejection of claim 1.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Muklashy, in view of Xu, further in view of Posin [US20170354878].
Regarding claim 11, the combination of Muklashy and Xu discloses the information processing system according to claim 1, wherein the browser is a Web browser (Xu, [0134], “a browser (such as Safari or Google Chrome)”). However, the combination of Muklashy and Xu does not explicitly disclose that the software is game software.
Nevertheless, Posin teaches a browser-based cloud gaming system wherein the software running on the server is game software (Abstract, “transmitting the first video stream from the cloud game machine to a streaming server”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the combination of Muklashy and Xu, to have the game software running on the host computer, as taught by Posin, in order to apply the PiP mode in browser-based cloud gaming system to benefit the game players.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715